SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1102
KA 10-00393
PRESENT: FAHEY, J.P., PERADOTTO, CARNI, WHALEN, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

STANLEY STACHNIK, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (KRISTEN MCDERMOTT OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (William D.
Walsh, J.), rendered June 15, 2009. The judgment convicted defendant,
upon his plea of guilty, of grand larceny in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously modified on the law by reducing the surcharge to 5% of the
amount of restitution and as modified the judgment is affirmed.

     Same Memorandum as in People v Stachnik ([appeal No. 1] ___ AD3d
___ [Dec. 21, 2012]).




Entered:   December 21, 2012                       Frances E. Cafarell
                                                   Clerk of the Court